CONSULTING AGREEMENT
 
THIS AGREEMENT (“Agreement”), effective as of the 25th day of August, 2006 (the
"Effective Date"), by and between Energtek Inc. (“the Corporation”) a
corporation registered in Nevada having its principle place of business at 26
East Hawthorne Avenue, Valley Stream, New York 11580 and P.G. Engineering S.A.
(“the Consultant”) a company registered in Nevis and having its principle place
of business at 9 Chelabinskaya Str., Suite 195, Kiev, Ukraine.
 
WHEREAS, Consultant is engaged in the business of providing engineering services
and performing R&D activities; and
 
WHEREAS, the Corporation desires to engage the Consultant to perform certain
services in the field of alternative energy(“Services”) as set forth hereunder,
all in accordance with and subject to the terms of this Agreement;
 
NOW, THEREFORE, IN CONSIDERATION OF THE PREMISES AND THE MUTUAL COVENANTS AND
CONDITIONS HEREINAFTER SET FORTH, THE PARTIES AGREE AS FOLLOWS:
 

1.  
PROJECT SPECIFICATIONS

 
Consultant hereby agrees to perform those precise services to be mutually agreed
upon by the Parties and set forth in one or more task orders (each a “Task
Order”), a form of which is attached hereto as Exhibit A. Each Task Order shall
be signed by an authorized representative of each party and shall include
detailed information concerning a given project, including a description of the
specific services to be provided (“Scope of Work”), project milestones and
target completion dates (“Project Schedule”), a detailed budget (“Project
Budget”), and a schedule of payments related to the Project Schedule and the
Project Budget (“Payment Schedule”).
 
 

2.  
PROJECT SCHEDULE

 

2.1.  
Each Task Order shall contain project timelines, milestones or target dates for
completion of a project or a portion thereof, and all such schedules shall be
reasonable for the Services to be provided. In all events, the Parties shall use
their reasonable best efforts to comply with each Task Order.

 

2.2.  
If at any time either Party anticipates a delay in meeting the timelines for a
given Task Order as set forth in its Project Schedule, either due to changes to
the Services requested by the Corporation, or other causes, then the
anticipating Party shall promptly notify the other Party in writing, specifying
the reason for the delay and the anticipated effect upon the timelines,
milestones or other deliverables.

 

--------------------------------------------------------------------------------


 

3.  
CHANGE ORDERS

 
Any change in the details of a Task Order or the assumptions upon which the Task
Order is based may require changes in the Project Budget, Payment Schedule or
Project Schedule. Every such change shall require a written amendment to the
Task Order (a “Change Order”). Each Change Order shall detail the requested
changes to the applicable task, responsibility, duty, budget, timeline or other
matter. The Change Order will become effective upon the execution of the Change
Order by both Parties, and the Change Order will specify the period of time
within which Consultant must implement the changes. Both Parties agree to act in
good faith and promptly when considering a Change Order requested by the other
party but neither party is obligated to execute a Change Order. No Change Order
shall become effective unless and until it is signed by both Parties.
 
 

4.  
PROJECT BUDGET, PAYMENT SCHEDULE, AND TERMS

 

4.1.  
The Corporation agrees to pay the Consultant for the Services rendered pursuant
to the Project Budget and Payment Schedules included in each Task Order.

 

4.2.  
The Corporation agrees to reimburse the Consultant for reasonable pass-through
expenses identified in the Task Order and incurred by the Consultant in
providing the Services in accordance with the relevant Task Order, up until the
pre agreed cap sum agreed ("Expenses") as specified in the relevant Task Order.
All Expenses billed to the Corporation by the Consultant must be accompanied by
appropriate documentary evidence, such as receipts or other documentation
reasonably acceptable to the Corporation.

 

4.3.  
The Corporation shall pay the Consultant as specified in the relevant Task Order
after receipt of a written invoice and required supporting documentation as
applicable.

 

5.  
REPORTS

 
The Consultant shall submit to the Corporation on a monthly basis a report which
shall set forth in detail the following data for that period: (i) the nature and
the results of the Services; (ii) Expenses (as defined herein) incurred; and
(iii) the number of hours and days during which the Services were rendered.
 
 

6.  
TERMINATION

 

6.1.  
Either party may terminate this Agreement without cause immediately upon giving
the other party a 30 day prior written notice of such termination, provided such
termination shall not in and of itself affect any then uncompleted Task Order.

 

6.2.  
As soon as practicable, after receipt of such notice, the parties shall
cooperate in good faith to agree on a plan to expeditiously conclude its
activities with respect to such matter. Consultant shall transfer to the
Corporation all information in any and all formats available, including
electronic format and computer files and programs, in Consultant’s possession.

 

 
6.3
The Consultant may terminate a Task Order only if the Corporation has defaulted
on its obligations hereunder and has not cured such default within 10 days after
written notice if the default is the failure to pay the Consultant any amount
due thereunder or within 30 days after written notice in the event of any other
default, upon giving the Corporation notice of such termination. As soon as
practicable, after receipt of such notice, the parties shall cooperate in good
faith to agree on a plan to expeditiously conclude its activities with respect
to such matter. The Consultant shall transfer to the Corporation or to the
Corporation’s designee all information in any and all formats available,
including electronic format and computer files and programs, in Consultant’s
possession.

 

--------------------------------------------------------------------------------


 

 
6.4
In the event of any termination of a Task Order before completion, the
Corporation agrees to pay the Consultant for all Services rendered pursuant to
the unfinished Task Order prior to such termination and any non-cancelable
expenses incurred in connection with Consultant’s performance of Services
thereunder. As soon as reasonably practicable following receipt of a termination
notice, Consultant shall submit an itemized accounting of Services performed,
expenses incurred pursuant to performance of the Services, non-cancelable
expenses incurred by Consultant relating to any unfinished Task Order, and
payments received in order to determine a balance to be paid by either Party to
the other. Such balance shall be paid within 45 days of receipt of such an
itemized accounting by the Corporation.

 
 

7.  
CONFIDENTIALITY

 
 

 
7.1
The Consultant shall not disclose or appropriate to its own use, or to the use
of any third party, any Proprietary Information (as hereinafter defined) of the
Corporation of which Consultant has been or hereafter becomes informed, whether
or not developed by the Consultant.
 
“Proprietary Information” shall mean confidential and proprietary information
concerning the business and financial activities of the Corporation, including,
inter alia, Corporation’s product research and development, Corporation’s
banking, investments, investors, properties, employees, marketing plans,
customers, trade secrets, and test results, processes, data, know-how,
improvements, inventions, techniques and products (actual or planned), whether
documentary, written, oral or computer generated. However, excluded from the
above is any information that (i) is or shall become part of the public
knowledge except as a result of the breach of Consultant's undertakings towards
the Corporation; (ii) as shown by written records, is received by the Consultant
from a third party exempt from confidentiality undertakings towards the
Corporation; (iii) as shown by written records, is independently created by the
Consultant without use of Proprietary Information of the Corporation; or (iv)
the Consultant is compelled by court or government action pursuant to applicable
law to disclose such information, provided, however, that the Consultant gives
the Corporation prompt notice thereof so that it may seek a protective order or
other appropriate remedy, after providing the Corporation with written notice.

 

 
7.2
The Consultant will use the Proprietary Information solely to perform the
Services for the benefit of the Corporation. The Consultant shall treat all
Proprietary Information with the same degree of care as the Consultant accords
to his own confidential and/or proprietary information, and the Consultant
represents that it shall exercise reasonable care to protect its own
confidential and/or proprietary information.

 

 
7.3
Upon termination of its engagement with the Corporation, the Consultant will
promptly deliver to the Corporation all documents and materials of any nature
pertaining to its work with the Corporation. The Consultant shall be entitled to
maintain a copy of such documents and materials for archival purposes, other
than copies of any such documents or materials containing any Proprietary
Information.

 

--------------------------------------------------------------------------------


 

 
7.4
The Consultant recognizes that the Corporation received and will receive
confidential and/or proprietary information from third parties subject to a duty
on the part of the Corporation to maintain the confidentiality of such
information and to use it only for certain limited purposes. The exceptions set
forth in Section 7.1 above shall apply to such information, mutatis mutandis.
The Consultant undertakes to keep and hold all such information in strict
confidence and trust, and it will not use or disclose any of such information
without the prior written consent of the Corporation, except as may be necessary
to perform its duties hereunder. Upon termination of its engagement with the
Corporation, the Consultant shall act, with respect to such information, as set
forth in Section 7.3, mutatis mutandis.

 

 
7.5
The Consultant’s undertakings under this Section 7 shall survive termination of
this Agreement or of any renewal thereof.

 
 

8.  
INTELLECTUAL PROPERTY RIGHTS

 

 
8.1
The Consultant agrees that all Corporation Intellectual Property (as defined
below) is work made for hire and will be the sole and exclusive property of the
Corporation.

 

 
8.2
The Consultant shall disclose promptly to the Corporation or its nominee, any
and all inventions, designs, original works of authorship, formulas, concepts,
techniques, processes, formulas, trade secrets, discoveries and improvements
conceived or made by the Consultant in the course of providing the Corporation
with the Services and in connection thereof during the term of this Agreement
(“Corporation Intellectual Property”), and hereby assigns and agrees to assign
to the Corporation or its nominee all its interest, in any Corporation
Intellectual Property. The Consultant agrees to assist the Corporation in every
proper way to obtain and enforce patents, copyrights, mask work rights, and
other legal protections for the Corporation Intellectual Property in any and all
countries, at the Corporation's expense. Whenever requested to do so by the
Corporation, the Consultant will execute any documents that the Corporation may
reasonably request for use in obtaining or enforcing or extending or renewing
such patents, copyrights, mask work rights, trade secrets and other legal
protections. The obligations in this Section 8 shall be binding upon
Consultant’s assigns, executors, administrators and other legal representatives.

 

 
8.3
Consultant’s undertakings under this Section 8 shall remain in full force and
effect after termination of this Agreement or any renewal thereof.

 
 

9.  
ENTIRE AGREEMENT

 
This Agreement contains the full understanding of the Parties with respect to
the subject matter hereof and supersedes all existing agreements and all other
oral, written or other communications between the Parties concerning the subject
matter hereof. This Agreement shall not be amended, modified or supplemented in
any way except in writing and signed by a duly authorized representative of the
Corporation and the Consultant.
 

--------------------------------------------------------------------------------


 

10.  
GOVERNING LAW

 
This Agreement and the performance hereof shall be governed, interpreted and
construed in all respects by the internal laws of the State of New York. All
disputes and claims arising under this Agreement or any Task Order shall be
resolved exclusively in a court of applicable jurisdiction located in the State
of New York, USA and each party consents to the venue of any such action.
 

11.  
NO WAIVER

 
No waiver of any term, provision, or condition of this Agreement whether by
conduct or otherwise in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of any such term, provisions, or
conditions, or of any other term, provision, or condition of this Agreement.
 
 

12.  
INDEPENDENT CONTRACTOR

 
In fulfilling its obligations pursuant to this Agreement, each Party shall be
acting as an independent contractor. Neither Party is granted any right or
authority to assume or to create any obligation or responsibility, expressed or
implied, on behalf of or in the name of the other Party.
 
 

13.  
SEVERABILITY

 
In the event any provision of this Agreement shall be determined to be void or
unenforceable, the remaining provisions shall remain in full force and effect.
 
 

14.  
ASSIGNMENT

 

 
14.1
Except as set forth herein, neither Party shall assign this Agreement or any
Task Order except with the express prior written consent of the other Party.




 
14.2
Notwithstanding anything contained herein: (i) the Corporation may assign this
Agreement and/or any Task Order to any Affiliate, provided that the assigning
Party remains fully liable for all liabilities and obligations under this
Agreement and any such Task Order; (ii) the Corporation may assign this
Agreement and/or any Task Order to a Successor; and (iii) the Consultant may
engage one or more subcontractors to perform some or all of the Services to be
rendered, provided such are approved in advance by the Corporation.




 
14.3
As used herein, “Affiliate” means in relation to a Party, any entity controlling
such Party, controlled by such Party, or under common control with such Party;
and “Successor” means any entity which acquires all or substantially all assets
of a Party or any entity into which a Party is merged.

 

--------------------------------------------------------------------------------


 

15.  
CONFLICTS BETWEEN AGREEMENTS

 
In the event that there is any conflict between the provisions of this Agreement
and any duly executed Task Order, the duly executed Task Order (but not any
attachment there to) shall control.
 
 

16.  
COMMUNICATIONS

 
Each notice, demand, request, approval or communication ("Notice") which is or
may be required to be given by any party to any other party in connection with
this Agreement and the transactions contemplated hereby, shall be in writing,
and given by personal delivery, certified mail, return receipt requested,
prepaid, email or by overnight express mail delivery and properly addressed to
the party to be served at such address as set forth hereunder. Notices shall be
effective on the date delivered personally, the next day if delivered by
overnight express mail or by email or three days after the date mailed by
certified mail.


If to the Corporation:


Address:
26 East Hawthorne Avenue, Valley Stream, New York 11580
 
Email: doronuziel@gmail.com
 
Attention: Doron Uziel

 
If to the Consultant:


Address
9 Chelabinskaya Str., Suite 195, Kiev, Ukraine
 
Email: ValeryR@pgengin.com
 
Attention: Valery Rodionov





Signatures follow in next page



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.
 



   
By: Doron Uziel
(Print Name)
By: Valery Rodionov
(Print Name)
   
Title: CEO
Title: Director
   
Signature: _______________
Signature: _______________

 

--------------------------------------------------------------------------------


 
EXHIBIT A


FORM OF TASK ORDER


Consultant Task Order Number: 1


Consultant Project Number: 3
 
This Task Order, dated 25th August 2006, is between Energtek Inc
(“Corporation”), and P.G. Engineering S.A. (“Consultant”).


 
WHEREAS, Consultant and Corporation have entered into that certain Consulting
Agreement dated 25th August 2006 (“Consulting Agreement”); and
 
WHEREAS, pursuant to the Consulting Agreement, Consultant has agreed to perform
certain Services in accordance with Task Orders from time to time entered into
by the Parties and Corporation and Consultant now desire to enter into such a
Task Order; and
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Parties hereby agree as follows:



1.  
Scope of Work: Consultant shall perform the Services described in the Scope of
Work, attached hereto as Appendix 1, in accordance with the Project Schedule,
attached hereto as Appendix 2 and any other documents attached to and
specifically referenced in this Task Order (“Services”)




2.  
Compensation: For performance of these Services, Corporation shall pay to
Consultant an amount equal to the Project Budget set forth in Appendix 3, which
amount shall be payable pursuant to the Payment Schedule set forth in Appendix
4.




3.  
The provisions of the Consulting Agreement are hereby expressly incorporated by
reference into and made a part of this Task Order.



 
Signatures follow in next page
 

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the Parties have hereunto signed this Task Order effective
as of the day and year first written above.
 



   
By: Doron Uziel
(Print Name)
By: Valery Rodionov
(Print Name)
   
Title:CEO
Title: Director
   
Signature: _______________
Signature: _______________



List of Appendices:


Appendix 1: Scope of Work
Appendix 2: Project Schedule
Appendix 3: Project Budget
Appendix 4: Payment Schedule



--------------------------------------------------------------------------------


 
Appendix 1: Scope of Work


Conceptual Design and specifications of special machine for testing of gas
adsorption




Appendix 2: Project Schedule


Start of Work: August 28, 2006
Delivery Date: September 30, 2006


Appendix 3: Project Budget


Six thousand ($6,000) US Dollars


Appendix 4: Payment Schedule


The payment is to take place not later than September 1st, 2006



--------------------------------------------------------------------------------


 